Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of species 2 (claims 3-4, 14-15) in the reply filed on 8/30/2021 is acknowledged. In view of the applicant's request for reconsideration on 8/30/2021, the restriction issued on 6/29/2021 is hereby withdrawn. Accordingly, all claims 1-20 are examined in this office action.

Claim Objections
Claims 2-10, 12 are objected to because of the following informalities:
Claims 2-9, line 1, recites "The method", however, it would be clearer if the claims recite "The node processing method" for consistency with the node processing method taught in claim 1.
In claim 10, line 2, the claimed limitation “the instructions” should be changed to “the computer instructions” for consistency with the computer instructions taught in claim 10, line 1.
In claim 12, line 2, the claimed limitation “the program” should be changed to “the computer program” for consistency with the computer program taught in claim 12, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the claimed limitation “obtaining node data” does not seem to have any connection with any other elements in the claim. The usage and the contribution of the “node data” to the functionality of the rest of the elements in the claim are not clear.  
Similarly, in claim 10, line 3, and claim 12, line 4, the claimed limitation “obtaining node data” does not seem to have any connection with any other elements in the claims.
Claim 1, lines 3-4; claim 10, lines 4-6; claim 12, lines 5-7, recites the limitation “calculating an angle parameter between a first node and neighboring nodes and a distance parameter between the first node and the neighboring nodes”.  It does not seem to make sense because when a node has several neighboring nodes, there should be several angle parameters and several distance parameters to be calculated.
Other dependent claims are rejected as being dependent on the rejected base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potkonjak (US 2010/0246485) in view of Qiu Qingyong et al (CN106355927).
As per claim 1, Potkonjak teaches a node processing method, comprising:
obtaining node data of a plurality of nodes (step 404, Fig. 4);
calculating an angle parameter between a first node and neighboring nodes (para 0075: In the wireless network 1000, the angles formed by the neighboring nodes of the communication nodes Sc may be given by A.degree., B.degree., C.degree., and D.degree. As illustrated, angle A.degree. may be the third largest angle of the four angles. Thus, for a node Sc, the angles between all possible pairs of neighbors of Sc with respect of Sc may be calculated) and a distance parameter between the first node and the neighboring nodes, the first node being any of the plurality of nodes (step 408, Fig. 4);
determining an information amount of the first node based on the angle parameter and the distance parameter (step 416, Fig. 4: determine the distance measurement error for the two nodes, para 0075: For individual node Si.epsilon.S, the third largest angle Ai.degree may be determined).
Potkonjak does not teach performing node deletion processing on the plurality of nodes based on the information amount. However, Qiu Qingyong teaches performing node deletion processing on the plurality of nodes based on the information amount (abstract: step S440). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potkonjak with those of Qiu Qingyong in order to avoid processing the nodes which are not usable. This facilitates nodes management process.

As per claim 2-3, Qiu Qingyong teaches deleting a second node with an information amount less than a first preset threshold in the plurality of nodes (abstract: step S440); and Potkonjak teaches re-determining an information amount of a neighboring node of the second node (step 420, Fig. 4). Furthermore, deleting a second node with a minimum information amount would have been obvious matter of design choice based on a desired criteria of a particular implementation requires only routine skill in the art.

As per claim 4, Qiu Qingyong teaches wherein the preset condition comprises any one or more of the following: a node quantity of the plurality of nodes is greater than a second preset threshold; and the minimum information amount in the plurality of nodes is less than a third preset threshold (abstract, step S300, step S440).

As per claim 9, Potkonjak teaches determining an information amount of the first node based on the angle parameter and the distance parameter (step 416, Fig. 4). Potkonjak in view of Qiu Qingyong does not explicitly teach determining the information amount based on the product of the angle parameter and the distance parameter. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to multiply the known angle parameter and the distance parameter, so as to provide information amount for better data management purpose. Since the claimed invention is merely a product of the known angle parameter and the distance parameter and one of ordinary skill in the art would have recognized that the result of the product were predictable.

As per claim 10-15 and 20, the claims disclose similar features as of claims 1-4 and 9, and are rejected based on the same basis as claims 1-4 and 9.

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Potkonjak (US 2010/0246485) in view of Qiu Qingyong et al (CN106355927) and Lu (US 2015/0035762).
As per claim 5, Potkonjak in view of Qiu Qingyong does not explicitly teach determining an included angle formed by the first node and both a previous neighboring node and a next neighboring node; calculating an absolute value obtained after 180 determining an included angle formed by the first node and both a previous neighboring node and a next neighboring node (para 0008: The first azimuth angle and a second azimuth angle are compared to obtain an included angle between the first pointing direction and a second pointing direction); calculating an absolute value obtained after 180 degrees are subtracted from the included angle; and using the absolute value as the angle parameter between the first node and the neighboring nodes (para 0008: If a value obtained by subtracting 180 degrees from an absolute value of the included angle is smaller than a threshold, a pairing relationship is established between the first electronic device and a second electronic device). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potkonjak, Qiu Qingyong with those of Lu in order to facilitate calculating angle difference by using the absolute value, so as only the degree of the angle difference is considered and the direction of the angle difference is not considered.

As per claim 16, the claims disclose similar features as of claim 5, and is rejected based on the same basis as claim 5.
 
Claims 6-8, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Potkonjak (US 2010/0246485) in view of Qiu Qingyong et al (CN106355927) and Ito (US 2013/0222340).
determining a first distance between the first node and a previous neighboring node; determining a second distance between the first node and a next neighboring node (para 0036: In various embodiments, neighboring nodes of a selected node may include at least those other nodes from which the selected node may receive signal transmission that may permit the selected node (or vicariously via a peer/server device) to determine the distance from the selected node to those other nodes. Thus, a selected node may calculate a distance to other nodes that are determined to be neighboring nodes of the selected node). Potkonjak does not explicitly teach determining the distance parameter between the first node and the neighboring nodes based on the first distance and the second distance. However, Ito teaches determining the distance parameter between the first node and the neighboring nodes based on the first distance and the second distance (Fig. 7A, para 0174: Herein, based on the coordinates of the touched point A (100, 50) and the coordinates of the touched point D (210, 40), the distance between the two points (distance D in FIG. 7A) is calculated as 110 dots. The changed amount of the distance (absolute value) from the distance between the two points previously acquired by the second acquisition unit 115 and held in the RAM 103 is calculated as 96 dots (=110-14)).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potkonjak, Qiu Qingyong with those of Ito in order to facilitate determining distance differences between the nodes. 

comparing the first distance and the second distance to determine a larger value in the first distance and the second distance; and determining the distance parameter based on the larger value (Fig. 7A, para 0174: Herein, based on the coordinates of the touched point A (100, 50) and the coordinates of the touched point D (210, 40), the distance between the two points (distance D in FIG. 7A) is calculated as 110 dots. The changed amount of the distance (absolute value) from the distance between the two points previously acquired by the second acquisition unit 115 and held in the RAM 103 is calculated as 96 dots (=110-14)). Furthermore, determining the distance parameter based on the sum of the first distance and the second distance would have been obvious matter of design choice based on a desired criteria of a particular implementation requires only routine skill in the art.

As per claim 17-19, the claims disclose similar features as of claims 6-8, and are rejected based on the same basis as claims 6-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM T NGUYEN/Primary Examiner, Art Unit 2454